Citation Nr: 0124701	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  01-02 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for residuals of laryngeal 
cancer due to tobacco use in service.

Entitlement to service connection for nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1940 to April 
1946.  His service from December 1942 to April 1946 was as a 
commissioned officer.  His earlier enlisted service is not 
verified.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran's laryngeal cancer was due to tobacco use in 
service.

2.  Nicotine dependence is of service origin.


CONCLUSIONS OF LAW

1.  Residuals of laryngeal cancer were incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, (2001).

2.  Nicotine dependence was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131(West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records and the service separation 
examination show no evidence of vocal cord problems or 
carcinoma.  No mention was made regarding smoking.

In April 1949 the veteran was admitted to a VA hospital for 
removal of singer's nodes.  The clinical history revealed 
that following 1948 stomach surgery at the VA facility, he 
had developed hoarseness.  On examination, there were no 
pertinent findings except for a roughened appearance of the 
vocal cords.  He was taken to surgery where a nodule was 
removed from the anterior middle thirds of the right and left 
vocal cords.  The diagnosis was vocal cord nodules.

Private reports are of record from several doctors and a 
private hospital reflecting treatment beginning in early 
1982.  When the veteran n in 1982, he had complaints of some 
hoarseness.  A suspicious area in the left vocal cord was 
found, and a biopsy showed squamous cell carcinoma (in situ).  
He underwent a microlaryngoscopy with stripping of the true 
vocal cord in March 1982 and later underwent radiation 
therapy.  The medical records for this treatment do not 
mention a smoking history.  He subsequently received follow-
up treatment at VA and private facilities for throat 
problems.

A May 1988 statement from W. T. B, M.D. noted that the 
veteran had been a heavy smoker although he had stopped 
smoking on New Years Day 1982.  Dr. B reported that the 
veteran developed several episodes of laryngitis in early 
1982 and had a subsequent diagnosis and treatment for vocal 
cord carcinoma in 1982.  Dr. B. stated that he first saw the 
veteran in September 1985, at which time there was no 
evidence of return of the leukoplakia involving the vocal 
cords.  It was noted that the veteran had not resumed 
smoking.  

At a hearing at the RO in August 1988 in connection with a 
claim pending for service connection for cancer of the vocal 
cords secondary to a service-connected duodenal ulcer, the 
veteran did not mention his smoking history.  

In August 1989 the Board denied the veteran's claim for 
cancer of the vocal cords on direct and presumptive bases and 
as secondary to a service-connected duodenal ulcer.

In November 1997 the veteran filed a claim for service 
connection for cancer of the vocal cords secondary to tobacco 
use/nicotine addiction.  He said he first started smoking 
while on active duty, and did not quit smoking until 1983.

In December 1998, B. M. R., M.D., reported that it was likely 
that the veteran became addicted to tobacco while on active 
duty, had apparently been smoking for 6 years prior to his 
discharge from service in 1946.

In December 1998 a letter was received form the veteran's 
brother, who said the veteran started smoking while he was in 
the Air Force and that this led to his total laryngectomy.  

On a September 2000 VA psychiatric examination to determine 
the presence of nicotine dependence, the veteran reported 
that he began smoking during service, became addicted, and 
finally quit in 1982.  The diagnosis was nicotine dependence, 
in remission.  The examiner commented that nicotine 
dependence is a recognized disease and it appeared that the 
veteran's nicotine dependence was acquired during active 
service.  The examiner further stated that it was much more 
likely as not that the use of tobacco attributable to 
nicotine dependence caused the laryngeal cancer.

A second VA examination was conducted in September 2000.  
Following the examination the examiner stated that it was 
more likely than not that the veteran's laryngeal cancer was 
related to his history of tobacco use.  The examiner further 
stated that it was as likely as not that the veteran would 
have developed laryngeal cancer strictly on the basis of his 
smoking in service.  The examiner indicated that even if the 
veteran had stopped smoking in April 1946 when he got out of 
service it was as likely as not that his laryngeal cancer of 
45 years later would have been caused by his smoking during 
his service years from 1940 to 1946.  


Analysis

The veteran has not identified additional relevant evidence 
that has not already been sought and/or associated with the 
claims file, and he has been apprised of the requirements to 
substantiate his claim.  Accordingly, the notice and duty to 
assist provisions as set forth in the Veterans Claims 
Assistance Act of 2000 (VCAA) and the implementing 
regulations have been satisfied.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
et seq. (West Supp. 2001)); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

Service connection for a disability, on the basis that it 
resulted from a disease or injury attributable to tobacco 
products during service, is prohibited as to claims filed 
after June 9, 1998.  See 38 U.S.C.A. § 1103.  The veteran's 
tobacco claims were filed prior to that date and thus 
consideration may be given to his claims under prior law 
which permitted service connection when nicotine addiction, 
leading to disability, began in service.  VAOPGCPREC 19-97; 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  That a condition or 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury. 
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

For certain chronic disorders, such as cancer, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310 (2001);

Traditionally, applicable law and regulations have allowed 
service connection to be established for claimed nicotine- 
related diseases and disorders.  See VA General Counsel 
Precedential Opinion, (VAOPGCPREC) 19-97; see also Davis v. 
West, 13 Vet. App. 178, 183 (1999).  In addition, the VA's 
Under Secretary for Health has concluded that nicotine 
dependence may be considered a disease for VA compensation 
purposes.  See USB Letter 20-97-14 (July 24, 1997).  

Direct service connection may be established for disability 
if the evidence establishes that the injury or disease 
resulted from tobacco use in the line of duty during active 
military service.  See VAOPGCPREC 2-93.  Secondary service 
connection may be established pursuant to 38 C.F.R. § 
3.310(a) (2000) by (1) providing competent evidence of 
nicotine dependence during service; and (2) establishing that 
such nicotine dependence was the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran.

For claims alleging a direct link between tobacco use in 
service and a current disability, the veteran must provide 
medical evidence of a current disability, medical or lay 
evidence of tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active.  See Letter from the Acting VA Undersecretary 
for Benefits (USB Letter 20-97-14).

In this case, the veteran has asserted that he began smoking 
cigarettes and developed an addiction to nicotine while in 
the military, and that the addiction led to his laryngeal 
cancer.  The veteran served on active duty from 1940 to 1946.  
His total active service amounted to approximately 6 years.  
He has stated that he began smoking cigarettes during his 
active military service in 1940, and other medical evidence 
reflects that he was a heavy smoker prior to 1982 or 1983 
when he quit smoking.  His service medical records are not 
revelatory in this regard, but his brother has supported his 
allegation that he started smoking during service.  There is 
no competent evidence to contradict his assertions.  
Accordingly, it is found as a fact that he did begin to use 
tobacco on active service.

The evidence shows that the veteran developed laryngeal 
cancer in early 1982.  While there is no active service 
record to prove or disprove the development of nicotine 
addiction/dependence, a VA psychiatrist has concluded that 
the veteran's nicotine addiction was acquired in service and 
that the use of tobacco attributable to nicotine dependence 
caused the laryngeal cancer.  Furthermore a second VA 
physician has linked the veteran's laryngeal cancer directly 
to the veteran's smoking during service.  The record contains 
virtually no evidence to rebut the VA medical reports that 
support the veteran's claim.  

Accordingly, the Board concludes that the use of tobacco 
products during service led to the development of laryngeal 
cancer after service and service connection is warranted on a 
direct basis.  The Board further finds that the veteran's 
nicotine dependence had its origins during his period of 
active service. 


ORDER

Entitlement to service connection for residuals of laryngeal 
cancer is granted.

Entitlement to service connection for nicotine addiction is 
granted.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 

